Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               April 25, 2017

The Court of Appeals hereby passes the following order:

A17D0365. CORRIE JOHNSON v. NORDSTROM, INC.

      Corrie Johnson has filed the instant application for discretionary appeal. Upon
consideration of said application, it is ordered that it be hereby DENIED.
      Nordstrom, Inc. has requested this Court to impose a penalty upon Johnson
pursuant to this Court’s Rule 7 (e) (2). Upon consideration of said request, it is
ordered that it be hereby DENIED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       04/25/2017
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.